                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         Case No. 21-00193-01-CR-W-BCW

 MALACHI ROBINSON,

                               Defendant.

     MOTION TO REQUEST WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       Comes now the United States of America, by the United States Attorney for the Western

District of Missouri and the undersigned Assistant United States Attorney and, in support of its

Motion for the Court to issue the attached Order and Writ of Habeas Corpus Ad Prosequendum,

offers the following suggestions in support:

       1.      The defendant is presently incarcerated at the Jackson County Detention Center,

1300 Cherry, Kansas City, Missouri.

       2.      The defendant is charged in the United States District Court for the Western District

of Missouri in a two count indictment returned by a federal grand jury on August 10, 2021. In

count one of the indictment, the defendant is charged with a violation of Title 18, United States

Code, Section 249, that is a hate crime involving an attempt to kill, and in count two he is charged

with a violation of Title 18, United States Code, Section 924(c), that is discharge of a firearm

during a crime of violence.

       3.      In order to proceed with the prosecution, the United States respectfully requests the

issuance of an Order and Writ of Habeas Corpus Ad Prosequendum for this defendant, and that

the Order provide MALACHI ROBINSON, be produced forthwith.




            Case 4:21-cr-00193-BCW Document 7 Filed 08/11/21 Page 1 of 2
      For the above reasons, the Government requests that the court issue the attached Order and

Writ of Habeas Corpus Ad Prosequendum.

                                           Respectfully submitted

                                           Teresa A. Moore
                                           Acting United States Attorney

                                    By     /s/ David M. Ketchmark

                                           David M. Ketchmark #46929
                                           Assistant United States Attorney

                                           400 E. 9th Street
                                           Kansas City, Missouri 64106




                                              2




         Case 4:21-cr-00193-BCW Document 7 Filed 08/11/21 Page 2 of 2
